DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/5/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106218738 to Zhou in view of US Patent 6,267,543 to David.
Regarding claim 1, Zhou discloses a fixing for securing a spare wheel to a structure (5, 6), the fixing comprising a connector (2) having a lug (23) arranged such that rotation of the fixing relative to the structure moves the lug into a recess (Fig. 3 – see recess 62) of the structure to secure the fixing to the structure (Fig. 8); and wherein the connector further comprises a resilient arm (4) arranged to act between the fixing and the structure to urge the lug into the recess when the fixing is connected to the structure (Fig. 8).  Zhou fails to disclose the resilient arm being an articulating arm.  However, David discloses a fastener including a resilient articulating arm (120 or 122) for biasing the fastener into engagement.  It would have been obvious to one of ordinary skill to have used David’s spring (120, 122) integrally attached to the cap (3) in Zhou (David discloses integral attachment – Col. 3, lines 20-24) because the modification only requires a simple substitution of one known, equivalent spring element for another to obtain predictable results.  
	Regarding claim 2, the combination from claim 1 discloses a shaft (Zhou – upper portion of 2, down to the cap 3) with the connector disposed at one end of the shaft (the connector is disposed on a lower end of the shaft), the shaft comprising a shoulder (3), and wherein the resilient articulated arm extends from the shoulder in an axial direction of the shaft (Zhou Fig. 8; using David’s spring (120, 122)).
	Regarding claim 3, the combination from claim 1 discloses wherein the resilient articulated arm comprises a first articulation at the join between the resilient articulated arm and the shoulder, the first articulation being resiliently bendable (where the leaf spring (120, 122 – David) joins the shoulder (3 – Zhou), the spring would be resiliently bendable as claimed).
	Regarding claim 6, the combination from claim 1 discloses wherein the resilient articulated arm is an integrally moulded part of the fixing (spring (120, 122 – David) is integrally molded to shoulder (3 – Zhou)).
	Regarding claim 7, the combination from claim 1 discloses a fixing system for securing a spare wheel to a vehicle, the fixing system comprising: a structure (5, 6 – Zhou) comprising a recess (62 – Zhou); and the fixing of claim 1 (see claim 1) the lug of the fixing being configured to engage the recess of the structure to connect the fixing to the structure (Zhou Fig. 8).
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou and David, further in view of US Patent 9,309,833 to Senofonte.
Regarding claim 4, the combination from claim 1 discloses wherein an end of the resilient articulated arm opposite to the first articulation is a free end (free end of 120, 122 – David).  The combination fails to disclose a second articulation.  However, Senofonte discloses a leaf spring that includes a second articulation in the middle of the spring (see 155 – Fig. 2).  It would have been obvious to one of ordinary skill to have used Senofonte’s spring in the combination because the modification only requires a simple substitution of one known, equivalent spring element for another to obtain predictable results.  In the combination, one side of the spring (130 – Senofonte Fig. 2) would be integrally attached to the shoulder (3 – Zhou) and the free end of the spring would engage the structure at 5).  
Regarding claim 5, the combination from claim 4 discloses wherein the second articulation bends in an opposite direction to the first articulation (Senofonte Fig. 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734